Citation Nr: 0420249	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a Board remand dated in August 
2001. 


FINDINGS OF FACT

The veteran sustained a self-inflicted gunshot wound to the 
neck while on active duty; the service medical records 
reflect drug abuse and psychiatric symptomatology; the latter 
has been linked by competent opinion to a psychotic disorder; 
it is at least as likely as not that the veteran's in-service 
gunshot wound to the neck was due to an underlying 
psychiatric disorder versus drug abuse.


CONCLUSION OF LAW

As an in-service gunshot wound to the neck was not the result 
of willful misconduct, service connection for residuals of a 
gunshot wound to the neck is warranted.  38 U.S.C.A. §§ 1131, 
5107 (West  2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As the Board determined in its August 2001 remand of this 
case, the veteran originally submitted a claim for service 
connection for residuals of the gunshot wound of the neck in 
March 1980.  The RO denied the claim in an October 1981 
rating decision. While there is no indication that the 
decision was appealed, the claims file does not contain any 
document showing that the veteran was notified that his claim 
was denied.  Cf. 38 C.F.R. §§ 19.109, 19.118 (1981).  (The RO 
initially informed the veteran in September 1999 that new and 
material evidence was necessary to reopen his claim but, in a 
May 2000 rating decision, the RO acknowledged that the claims 
folder did not show when or if the veteran was formally 
notified of the denial of his prior claim for service 
connection for residuals of a gunshot wound to the neck due 
to willful misconduct.)  The Board is cognizant that the law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997).  However, the RO's specific finding that the 
notice in question was not provided constitutes such 
evidence.  Accordingly, the October 1981 RO rating decision 
did not become final and, as a result, the veteran's claim 
for service connection for residuals of a gunshot wound to 
the neck has been open since March 1980.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Importantly for this case, 38 U.S.C.A. § 1131 states that in 
part that "no compensation shall be paid if the disability is 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs."  In accord, VA regulations state that 
direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
C.F.R. §§ 3.1(n), 3.301(a),(d).  See also VAOPGCPREC 7-99 
(June 9, 1999) (stating in part that the amendments made by 
section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
which are applicable to claims filed after October 31, 1990, 
prohibit the payment of compensation to a veteran under 38 
U.S.C. § 1110 or 1131 for service-connected disability 
("disability compensation") for a disability that is a 
result of a veteran's own abuse of alcohol or drugs (a 
"substance-abuse disability"), and they preclude direct 
service connection of a substance-abuse disability for 
purposes of all VA benefits, including dependency and 
indemnity compensation). 

However, this language, barring veterans' disability 
compensation "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs," does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  See 
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

At the time of an August 2001 Board remand of this case, the 
issues on appeal were entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, and whether a 
gunshot wound of the neck, sustained during service in 
October 1979, was the result of willful misconduct. 

As was noted in the remand, service and post-service medical 
records show that the veteran was evaluated and treated on 
multiple occasions for a variously diagnosed psychiatric 
disorder and substance abuse.  For example, the service 
medical records show that, in November 1979, he was treated 
for psychosis apparently associated with the toxic effects of 
non-medicinal substance (LSD).  There is also post-service 
medical evidence dated within a few years of service that 
indicates that the veteran's psychotic episodes were drug 
induced.  However, additional post-service medical evidence 
dated within a few years of service suggest a psychotic 
disorder that may have been separate and distinct from 
substance abuse.  For example, following a hospitalization in 
April 1980, within one year of service, the only discharge 
diagnosis was paranoid schizophrenia, and a VA examination in 
July 1981, also within one year of service separation, 
included separate diagnoses of schizophrenia, paranoid type, 
and substance abuse.  

In order to determine the nature and etiology of any current 
psychiatric disorder that may be present, and whether the 
veteran's in-service gunshot wound to the neck was the result 
of willful misconduct, a VA psychiatric evaluation was 
conducted in July 2003.  The evaluation included opinions 
addressing several questions relevant to the veteran's 
appeal, to include a detailed and persuasive medical 
explanation as to why the veteran's schizoaffective disorder 
began during service and was not caused by his in-service 
drug abuse, to include LSD.  Accordingly, in a rating 
decision dated in August 2003, the RO granted service 
connection for the veteran's schizoaffective disorder, 
depressed type, resolving this aspect of the veteran's appeal 
in his favor.
 
The remaining issue before the Board is whether the veteran's 
in-service self-inflicted gunshot wound to the neck was the 
result of willful misconduct, i.e., whether it was a result 
of his in-service drug abuse, versus an accident or his now-
service-connected schizoaffective disorder.  Relevant 
findings made by the July 2003 VA examiner on this point 
include an initial determination that the veteran's in-
service gunshot wound was an accident rather than a suicide 
attempt, and, upon a second review of the questions posed, 
that "the veteran's [in-]service self-inflicted gunshot 
wound [was] less than likely a suicide attempt as this may be 
secondary to the influence of LSD and delusions of voices."

The July 2003 VA examiner's finding that the veteran's 
schizophrenia arose during service and was not caused by drug 
or alcohol abuse, and the RO's subsequent grant of service 
connection for schizoaffective disorder, have substantially 
altered the analysis of the remaining issue of entitlement to 
service connection for residuals of a gunshot wound to the 
veteran's neck.  In order to deny service connection, VA 
would now have to find that it was more likely than not that 
the injury in question  was due to his drug abuse while on 
active duty.  On this last point, the Board notes that the 
documentary evidence is far from clear as to whether the 
veteran was under the influence of drugs at the time of the 
gunshot wound.  While there is indication that the injury was 
the result of in-service drug abuse, in view of the July 2003 
VA psychiatrist's findings, it is at least as likely that the 
veteran's self inflicted gunshot wound of the neck was the 
result of a psychotic episode or an underlying psychiatric 
disorder.  The examiner's opinion that the veteran's gunshot 
wound "may be secondary to the influence of LSD and 
delusions of voices" (emphasis added) is too speculative to 
support a finding of willful misconduct.  

In sum, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's in-service gunshot 
wound to the neck was the result of an underlying psychiatric 
disorder.  Accordingly, service connection for a gunshot 
wound to the neck is warranted.  38 U.S.C.A. §§ 1131, 5107 38 
C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the neck is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



